Case 2:19-cv-09434-AB-PJW Document 21 Filed 04/29/20 Page 1 of 1 Page ID #:177



  1
                                                                               JS-6
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11   MICHAEL EPPS, an individual,                Case No. 2:19-cv-09434-AB (PJWx)
 12                   Plaintiff,                  ORDER ON STIPULATION FOR
                                                  DISMISSAL OF ENTIRE ACTION
 13         v.                                    WITH PREJUDICE
 14   WAL-MART ASSOCIATES, INC., a
      Delaware Corporation, and DOES 1 -
 15   50, inclusive,
 16                   Defendant.
 17
 18         Pursuant to the parties’ stipulation, IT IS HEREBY ORDERED that this
 19   matter shall be dismissed with prejudice against all parties. Each party is to bear its
 20   own attorneys’ fees and costs.
 21
 22
      DATE: April 29, 2020             ______________________________________
 23
                                       HON. ANDRE BIROTTE, JR.
 24                                    UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28
                                                               CASE NO. 2:19-CV-09434-AB (PJWX)
                                               -1-          ORDER ON STIPULATION FOR DISMISSAL
